John I. Purtle, Justice, dissenting. I dissent because the majority opinion misinterprets ARCP Rule 16 and the trial court erred in limiting appellants’ right to present evidence and to cross-examine witnesses. In my opinion the trial court also erred in specifically limiting the issue of liability to the question of whether Doctor Albright should have ordered an additional biopsy after cryosurgery. It is necessary to discuss Rule 16 in order to understand what happened in this case. The rule relates to pretrial procedure. It specifically states that when a pretrial order is issued pursuant to Rule 16 the order controls the subsequent course of the action, unless modified to prevent manifest injustice. In reading this rule I do not find any authority for a trial court to exclude proof of matters which are in issue. The reporter’s notes to Rule 16 indicate that the rule has little effect on prior Arkansas law. Previously, no provisions existed for allowing a trial court to delete allegations concerning liability when the matter was still in issue. In my opinion the purpose of Rule 16 is to rid the court system of uncontested matters and simplify the issues. In the present case the trial court simplified the appellant right out of court. The concluding portion of Rule 16 limits the court’s order to issues which are not disposed of by admissions or agreements between counsel. An order properly entered pursuant to this rule no doubt controls the subsequent course of action, unless otherwise modified. We do not have the facts surrounding the issuance of the pretrial order. It appears that it was a routine order to which appellants paid little attention. The appellants painfully learned of the existence of the order when they attempted to prove the allegations contained in the complaint. The court had simply “pretrialed” the appellants out of most of their theories of liability. In addition to the pretrial order being too broad I think the court should have allowed an amendment at the trial to prevent a manifest injustice. In my opinion this pretrial order was contrary to the rationale stated in Sherman v. U.S., 462 F.2d 577 (5th Cir. 1972). The opinion in Sherman stated: Basically, these [pretrial] orders and stipulations, freely and fairly entered into, are not to be set ¿side except to avoid manifest injustice. It is my opinion that the trial court unduly restricted the appellants both in the cross-examination of opposing witnesses and in the presentation of direct evidence. A Doctor Jansen testified on behalf of the appellee. He had previously testified for the same insurance company in other cases and was to receive between $4,000 and $6,000 for this appearance. The witness and the appellee were insured for malpractice by the same company. The witness said he thought that if the case were lost it would have a bearing on his own insurance rates. Also, he suspected the pay for his testimony would come directly from the appellee’s insurance carrier. The trial court would not allow the foregoing testimony to be presented to the jury. In the case of Murray v. Jackson, 180 Ark. 1144, 24 S.W.2d 960 (1930) we held such cross-examination to be proper. In Murray, supra, a doctor was testifying in opposition to other testimony on behalf of the appellant when the opposing counsel was permitted to ask the doctor who employed him. On appeal the trial court was affirmed and in the opinion it was stated: The cross-examination was proper for the purpose of impeaching or contradicting the witness. The jury might have found that the employment of the physician made him biased in favor of the defendant, or at least tended to show the interest of the witness in the case. Because it chanced to show that an insurance company was back of the defendant to the action does not affect its competency. It appears to me that the fact that a witness was to receive several thousand dollars for his testimony and also thought his insurance rate would increase if the appellant won the case would be enough to raise the issue of bias. Sometimes a witness may be unaware that his testimony is shaded in favor of or against one of the parties. Weinstein’s Evidence § 607 [03] (1982). It is the tendency of most people to shape their sensory reactions to fit the testimony they want to give. Wigmore on Evidence §§ 940 and 945 (Chadbourn revision 1970). Based on the foregoing, I believe errors were committed which can only be remedied through a new trial.